Case 21-11653-amc        Doc 43    Filed 07/21/21 Entered 07/21/21 12:20:30            Desc Main
                                   Document     Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:

KOLESZAR FARM LLC                                :    CHAPTER 11
                                                 :
         Debtor.                                 :    BANKRUPTCY NO. 21-11653-amc


                         CORPORATE OWNERSHIP STATEMENT

         Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to

evaluate possible disqualification or recusal, Debtor, Koleszar Farm LLC, by and through

undersigned counsel, certifies that the following entities directly or indirectly own 10% or more

of any class of the Debtor’s equity interests: None


                                                 Respectfully submitted,
                                                 REGIONAL BANKRUPTCY CENTER OF
                                                 SOUTHEASTERN PA, P.C., by:



                                                 ______________________________________
                                                 Roger V. Ashodian
                                                 Attorney ID #42586
                                                 101 West Chester Pike, Suite 1A
                                                 Havertown, PA 19083
                                                 (610) 446-6800
                                                 Attorney-Applicant for Debtor
